Citation Nr: 1623510	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-16 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to April 1968, including a period of service in the Republic of Vietnam from July 1965 to July 1966.  He was awarded the Purple Heart.  He died in February 2015.  The appellant is his wife (substituting for him in this appeal).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the Board granted service connection for headaches and remanded the issue of service connection for TBI residuals for additional development.  A July 2014 rating decision implemented the Board's decision and awarded a 30 percent rating for headaches, effective October 26, 2010.  An April 2015 Board decision dismissed the Veteran's TBI residuals appeal on account of his death in February 2015.  However, the Board's dismissal of the appeal did not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  The Agency of Original Jurisdiction (AOJ) determined that the Veteran's surviving spouse was eligible to become a substitute claimant in this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's June 2014 remand directed the AOJ to arrange for a new VA examination and instruct the examiner to "discuss the reports of the Veteran and his wife regarding the circumstances of the in-service accident, and reports of memory loss, including amnesia, following the accident."  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the October 2014 VA examiner did not comply with the Board's directive, a remand for corrective action is necessary.  
 
Accordingly, the case is REMANDED for the following:

1. The AOJ should return the entire record to the October 2014 VA examiner for review and an addendum opinion regarding whether or not the Veteran's memory loss was related to his service.  If the October 2014 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based on a review of the entire record and a copy of this remand, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's memory loss was related to his service (to include as due to the May 1969 injury when his vehicle struck a landmine)?  In providing the opinion, the examiner should consider VA treatment records from 2010 and the April 2011 statement by the Veteran's wife, in addition to any other pertinent evidence of record.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




